Citation Nr: 1134390	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  09-14 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1963 to October 1967.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which granted the Veteran's service connection claim for PTSD at a 30 percent disability rating, effective October 5, 2007.  In a February 2010 rating decision, the RO increased the Veteran's initial rating for PTSD to 50 percent, effective September 3, 2009.  Subsequently, the RO implemented the November 2010 Board decision, and increased the Veteran's initial rating for PTSD to 50 percent for the period of October 5, 2007 to September 3, 2009, and to 70 percent for the period after September 3, 2009.  

In May 2010, the Veteran testified before the undersigned Veterans Law Judge at the RO (Travel Board hearing); a copy of the transcript has been associated with the record.

As indicated above, this case previously reached the Board in November 2010.  At that time, the Board found that the Veteran merited an increased rating of 50 percent for the period from October 5, 2007 to September 3, 2009, and of 70 percent for the period after September 3, 2009.  The Veteran subsequently appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2011, the Secretary of Veterans Affairs and the Veteran, through his attorney, filed a Joint Motion for Remand (Joint Motion) to vacate in part the Board's November 2010 decision.  In the Joint Motion, the parties requested that the Board's staged grant of an increased rating for the Veteran's PTSD remain undisturbed.  Therefore, the issue of an increased rating for PTSD are not for consideration.

However, the Joint Motion indicated that the Board had not provided adequate reasons and bases under 38 U.S.C.A. § 7104(d)(1) (West 2002) for the conclusion that the record did not raise the issue of TDIU.  Therefore, the Board's decision in this regard was vacated and remanded to the Board for further action.  The Joint Motion was accepted by the Court in May 2011, and the question of whether or not the issue of entitlement to TDIU has been reasonably raised by the record has been returned to the Board for further consideration consistent with the Joint Motion.

The issue of entitlement to TDIU is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

To adequately address the Veteran's contentions as well as the provisions of the Joint Motion, the Veteran's claim must be remanded for further development of the evidence.  

At the time of the November 2010 decision the Board noted that certain VA medical treatment records appear to indicate that the Veteran's PTSD may render him unemployable, stating that his PTSD makes him "no longer" able to work.  See the VA medical treatment record dated in January 2008, provided by one of the Veteran's treating psychologists, S. Zielinski.  However, the Board concluded that the various records indicated that the Veteran has generally maintained continuous employment throughout the appeal period, although with some difficulty as considered under the relevant rating criteria for PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  As such, the Board concluded that the issue of TDIU had not been raised by the Veteran or the record at this time.

The Joint Motion has indicated that the Board provided inadequate reasons and bases for the conclusion that the record did not raise the issue of entitlement to TDIU.  In particular, the Joint Motion indicated that the Board's had failed address if the Veteran's employment met the standard for substantially gainful employment as articulated under 38 C.F.R. § 4.16 in light of all of the relevant evidence of record.  In this regard, the Joint Motion pointed to the September 2009 VA psychiatric examination which noted that the Veteran was working a limited schedule of three days a week for seven hours per day, and that he had been reprimanded for inappropriate behavior. 

Under the relevant statutes, TDIU may be granted under two circumstances.  In this regard, a TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  However, 38 C.F.R. § 4.16(b) also indicates that even if the Veteran is rated below these levels, he may still be entitled to a rating of TDIU if it is determined that he is unable to secure substantially gainful employment due to his service-connected disabilities.  If a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of the Compensation and Pension (C and P) for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  

In this case, the Veteran has been rated at 50 percent for the period of October 5, 2007 to September 3, 2009, and at 70 percent for the period after September 3, 2009.  Therefore, as staged for the appeal period, the Veteran's PTSD may be considered for the initial period on an extra-schedular basis, and for the latter period on a schedular basis.  In both instances, the standard for such an award is that a Veteran is unable to secure "substantially gainful employment" due to his service-connected disabilities.  Under 4.16(a) "marginal employment" is further indicated as not being considered "substantially gainful employment."  "Marginal employment" is thereafter indicated as when a Veteran's annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  However, "marginal employment" may also be found on a "facts found" basis including, but not limited to, employment in a protected environment such as a family business or sheltered workshop, even when earned income "exceeds the poverty threshold."  

Regarding evidence of marginal employment, or failure to maintain substantially gainful employment, the Veteran submitted a statement from a former coworker, B.P., which indicated that the Veteran had quit his work at "the Sports Book" due to a disagreement with his supervisor.  In March 2008, the Veteran submitted a statement indicating that he had worked 20 jobs in 40 years, the he could no longer cope with the "obsessive, obnoxious and demanding public of today's society," and that he found it increasingly difficult to stay a member of the labor force.  In a statement of April 2009, the Veteran indicated that he had reduced his employment to three days due to the stress of interacting with the public.  Finally, at the time of his Board hearing, the Veteran indicated that his work involved little interaction with others.  See the hearing transcript pges. 3-4.  

The medical evidence of record contains indications that the Veteran experiences difficulty maintaining securing full employment for himself.  The Veteran's VA medical treatment records indicate that in June 2007 he was working in "sportsbook."  Subsequently, in July 2007, in language subsequently repeated numerous times throughout his VA medical treatment records, the VA medical treatment record indicates that the Veteran had to get out of the restaurant business because he found customers to be "rude and abusive."  In January 2008, one of the Veteran's treating VA physicians, S. Zielinski, Psychologist, indicated that in his opinion, the Veteran could "no longer maintain gainful employment."  Subsequently, Dr. Zielinski indicated that the Veteran would experience "increasing difficulties" maintaining gainful employment, but did not indicate if the Veteran was actually able to maintain gainful employment.  Dr. Zielinski reiterated that the Veteran would experience "increasing difficulties" in VA medical treatment records dated in May and October 2008.  

The Veteran was provided with a VA psychiatric examination in August 2008, which indicated that the Veteran had been recently fired from his work at a "sports book" because he came up $500 short.  Then, the Veteran was provided with a VA psychiatric examination in September 2009, which indicated that he was working "seven hours a day, three days a week," and that he had gotten confrontational at work, which had led to a reprimand from his superiors.  

In this regard, nowhere in these records is it indicated that the Veteran has been unable to maintain employment above the Bureau of the Census level for one person, nor has it been indicated that the Veteran's employment is in a protected environment.  However, the Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record is not a separate "claim"' for benefits, but rather, can be part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The provisions of the Joint Motion indicated that the Board had erred in failing to address the September 2009 report of less than full-time employment, as this may have been relevant to show "marginal" employment as this is considered under 38 C.F.R. § 4.16.  

As such, VA must determine if the record shows marginal employment as defined by 38 C.F.R. § 4.16.  Therefore, a remand is necessary to determine if the Veteran meets the standards established for TDIU at any point during the appeal period.  As such, applying the law with a broad and liberal interpretation, although the Joint Motion indicated that the Board failed to provide adequate "reasons and bases" for the prior decision, given that the Court has vacated the Board's prior conclusions regarding the issue of TDIU, the entirety of the records reviewed above may reasonably be interpreted to raise a claim for TDIU due to an inability to maintain "substantially gainful employment" as that is considered under 38 C.F.R. § 4.16.  

Accordingly, the case is REMANDED for the following action:

1.	As to the issue of TDIU, send a VCAA notice letter notifying the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim on appeal, either on a schedular or extra-schedular basis.  This notice must indicate what information or evidence the Veteran should provide, and of what information or evidence VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a) and 38 C.F.R. 3.159(b).  This letter should also comply with the Court case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Specifically, this letter should also advise him concerning the elements of a disability rating and an effective date.

	In addition, send the Veteran a VA Form 21-8940, a Veteran's Application for Increased Compensation Based on Unemployability, for him to fill out.  See M21-1MR, IV.ii.2.F.25.i. 

	The AOJ should request all information necessary to show that the Veteran is incapable of maintaining substantially gainful employment.  

2.	Ask the Veteran to identify all health care providers that have provided relevant treatment for PTSD since May 2008, and attempt to obtain records from each health care provider that he identifies, if such records are not already in the claims file.  

	Whether or not the Veteran has identified any new records, the AOJ must attempt to obtain all relevant VA medical treatment records from after May 2008.  All attempts to secure such records must be documented in the claims file.  If certain records are unavailable or simply do not exist, or further attempts to obtain them would be futile, this fact should be fully documented in the claims file.

3.	After all relevant records and/or responses have been associated with the claims file, schedule the Veteran for a VA psychiatric examination, by an appropriate specialist, to determine the current nature and severity of his current service-connected PTSD.  The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences to his claim for TDIU.  

	All indicated tests and studies should be performed as deemed necessary by the examiner.  The claims folder should be made available to the examiner for review for the examination and the examination report should indicate whether such review was accomplished.  The examination report should include a complete discussion of the Veteran's subjective complaints, findings on mental status examination, and a multi-axial diagnosis with Global Assessment of Functioning (GAF) score.  

	The examiner should then specifically address the following issues:

(A)	Does the Veteran's service-connected PTSD cause him to be unable to pursue substantially gainful employment?  

	In answering this question, please comment generally on:  the functional and industrial impairment caused by the Veteran's service-connected PTSD.

(B)	Indicate whether the Veteran's service-connected PTSD causes the Veteran to be unable to maintain more than "marginal" employment.  

	Furthermore, the examiner should discuss how the psychiatric manifestations of this disability impact his activities of daily living, including his employment and activities of daily living.  The examiner should attempt to distinguish any impairment related to his service-connected PTSD from any other nonservice-connected disabilities.  The examiner should provide a rationale and explanation for all conclusions reached.  The examiner should not base an opinion solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

4.	Then, review the Veteran's claims file and any new information obtained to ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication of the claim.

5.	Following completion of the above development, adjudicate the claim for entitlement to TDIU due to the Veteran's service-connected PTSD.  This should involve consideration of whether to submit the TDIU and increased rating claims to the Director of Compensation and Pension Service for an extra-schedular evaluation under 38 C.F.R. § 4.16(b) for the period from October 5, 2007 to September 3, 2009, and review of entitlement to TDIU on a schedular basis under 38 C.F.R. § 4.16(a) for the period after September 3, 2009.  

	TDIU on an extraschedular basis merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  The Veteran's service-connected disability, as well as his employment history, educational and vocational attainment and all other factors having a bearing on his employability (or lack thereof) should be considered. 

	If the claim for TDIU on a schedular or extraschedular basis is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2009).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


